■ Por cuanto se nos pide que desestimemos la apelación establecida en este -caso por ser frívola, sin que a tal soli-citud se Rayan opuesto los apelantes;
Por cuanto establecida la demanda en cobro de dos pa-garés los demandados contestaron aceptando la personalidad de la demandante y que suscribieron los pagarés transcritos en ella pero alegaron que fué uno de los demandados quien entregó los pagarés y no los dos demandados, así como que estuvieran vencidos, deduciendo como defensa que a uno de los demandados se le concedió prórroga para el pago sin término fijo, en sumas parciales y en la cuantía que pudiera;
Por cuanto resulta de los pagarés que las obligaciones reclamadas están vencidas y que los demandados no compa-recieron en el juicio, por lo que no presentaron prueba de su defensa de prórroga;
Por tanto, estimamos frívola su apelación contra la sen-tencia de 17 de abril de 1928 que los condena al pago y debemos desestimar y desestimamos la apelación.